Citation Nr: 0634222	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ribs.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk



INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1966 to September 1970.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2005.  A transcript 
is associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

Residuals of an injury to the left ribs that are related to 
service are not shown by competent and probative evidence.  


CONCLUSION OF LAW

Service connection for residuals of an injury to the left 
ribs is not warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran did not receive VCAA notice in this case 
until after the RO's initial decision.  In a June 2003 
letter, however, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
and the RO re-evaluated the claim after the veteran was given 
an opportunity to respond.  The veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
This does not, however, result in any prejudice to the 
veteran as this decision results in a denial of service 
connection. 

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

The veteran contends that he currently experiences residuals 
of a left side ribcage injury as a result of an in-service 
traumatic accident.  The service medical history does list 
some treatment for rib pain.  Specifically, a March 1968 Air 
Force clinical report shows that the veteran experienced a 
fall, with subsequent treatment for lateral chest pleuritis 
on the left side as well as tenderness on the seventh and 
eight rib.  In the medical impression associated with this 
treatment, radiographic viewings were conducted and no 
significant abnormality was found.  This one treatment is the 
only indication of rib problems in service, as the separation 
physical showed normal findings for the veteran's 
musculoskeletal system.  As there was no continuing treatment 
for the disorder, and as any residual injury of the ribs 
appears to have cleared itself by the time of the veteran's 
separation from active duty, the Board concludes that a 
chronic condition was not shown in service.

As far as a current diagnosis of residual rib injury to the 
left side, the record is silent.  VA clinical reports 
covering recent years show that the veteran receives 
treatments for many different disorders, to include needing 
physical therapy for low back and shoulder conditions.  
Despite a lengthy clinical history, however, at no time has 
the veteran complained of, been treated for, or been 
diagnosed with residuals of a left-sided ribcage injury, 
resulting from service or any other factor.  Without an 
existence of a current disability, regardless of any findings 
in service, there can be no grant of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case as there is no 
competent evidence of current residuals of a left-sided 
ribcage injury or associated recurrent symptoms.

The only evidence suggesting current residuals of a left-
sided rib cage injury comes from the veteran's own lay 
statements.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical diagnosis.  
Accordingly, this lay evidence does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

At his August 2005 hearing, the veteran testified that he had 
pain from his injury that began in service and continued from 
that time.  He stated that he lived with the pain over the 
years, and he did not seek post-service treatment for it.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As discussed above, despite multiple treatment records, there 
is no medical evidence of an underlying condition that 
demonstrates pain as residuals of a left rib injury.  

In light of the above, this claim must be denied, as the 
legal requirements to establish service connection have not 
been met.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for residuals of an injury 
to the left ribs is denied


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


